DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of the species of P286R in the reply filed on 30 August 2022 is acknowledged.  The traversal is on the ground(s) that a driver mutation is not required by claim 1 and “it is difficult to understand how the Examiner considers the detail of Table 6 to be ‘species’ per se.” It is further stated that “Itis also difficult for the Applicant to understand why the Examiner has preferred the details of claim 15 as species over (merely as examples) the eight clusters defined in claim 1 or the cluster associations recited in claim 17. The present focus on details of claim 15 seems somewhat arbitrary.”
This is not found persuasive because it does not take into consideration the limitations recited in claim 15. Claim 15 and the limitations recited therein are not “examples.” An example may be an optional embodiment recited in the specification. A claim limitation is not an “example.” Claim 15 requires using one or more of the driver mutations listed in Table 6 to further determine any one or more characteristics of the tumor. If claim 15 is not intended to require one or more of the particular driver mutations, then this claim should be amended to delete the reference to the specific driver mutations recited in Table 6.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
3. 	Claims 1, 4, 5, 7-10, 15, 17, 44, 45, 47, 48, 54-58, 62 and 63 are pending and have been examined herein. Claim 15 has been examined only to the extent that it reads on the elected species of the P286R driver mutation.
Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 7-10, 15, 17, 44, 45, 47, 48, 54-58, 62 and 63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the proportion of different types of pyrimidine mutations, as defined by the nucleotide 5’ and 3’ of the mutation and characteristics of a tumor. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the steps of “identifying” mutations relative to a reference sequence, “determining” a relative proportion of mutation types, “assigning” a tumor to at least one of eight clusters and “determining” a tumor characteristic based on the assigning. Neither the specification nor the claims set forth a limiting definition for the “identifying,” "determining" and “assigning” steps and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of these steps is that they may be accomplished through critical thinking processes. For instance, one may identify a mutation by mentally comparing a test nucleic acid sequence present in a report or database to a reference sequence also present in a report or database; one may mentally calculate the proportion of each type of mutation; one may mentally assign a tumor to a cluster; and one may mentally determine that the tumor has a characteristic based on the assigned cluster.   Accordingly, the  “identifying,” "determining" and “assigning” steps are an abstract idea.
To any extent that the determining a proportion step may require the use of pen and paper or the use of a generic computer to accomplish the determining, such steps are also considered to be an abstract idea. The use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
As stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Herein, the use of pen and paper or a generic computer to apply a generic algorithm to calculate a proportion of mutations or determine a cosine similarity (claim 8)  does not constitutes something more than an abstract idea. 
Further, claim 54 recites “selecting” a treatment for the patient based on the at least one tumor characteristic. As broadly recited, the selecting step may be accomplished through critical thinking processes and is thereby an abstract idea. “Selecting” may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Claims 55-58 and 62-63 encompass performing a clinical intervention, which may be genetic counseling or screening for additional tumors or a germline mutation (claims 62 and 63). However, such steps are also abstract in nature, involving only verbal communication or prescribing verbal communication / counseling or reading information in a report or database regarding the occurrence of additional tumors or germline mutations. Such mental process steps are thereby also the judicial exception of an abstract idea.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited treating step is merely part of the data gathering process required to observe the natural correlation and is not a practical application of the recited judicial exceptions.
Further, claims 55-58 recite treating the patient from whom the tumor was obtained. The claims include performing any treatment regardless of the tumor characteristic. The claims also include treating the patient prior to performing the steps of claim 1. In such instances, the treating is extra-solution activity performed to gather data regarding the effect of a treatment and is not a practical application of the recited judicial exceptions. 
Note that in Mayo v. Prometheus, the claims recited a step of administering a drug to a patient which step was performed in order to gather data about the natural relationships. The Mayo claims were not directed a method of treatment that practically applied the natural relationship recited in the claims. In Mayo, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." This is similar to the present situation, wherein the claims include methods in which the proportion of a mutation maybe detected only to gather information regarding the effect of a treatment on the subject.
To any extent that the treatment is based on the tumor characteristic, the treating step is recited at such a high level of generality in claims 55 and 58, covering any treatment for a tumor (claim 55) or any treatment that does not comprise an alkylating agent (claim 58), that the treating step is merely an ‘apply it’ limitation – i.e., general instructions to a practioner to treat a patient in any manner.  See MPEP 2106.04(d)(2): 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.(Emphasis added).

Additionally, since the claims do not require administering the treatment (i.e., the immunotherapy or immune checkpoint inhibitor in claims 56 and 57 or any treatment other than an alkylating agent) to the patient, the treating may also be a mental step of providing a prescription the treatment, which is also a mental step and an abstract idea. 
See MPEP 2106.04(d)(2): 
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used. (Emphasis added).

Accordingly, the broadly recited treating step does not integrate the judicial exception so as to practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited, non-patent-ineligible step of sequencing nucleic acids is recited at a high degree of generality covering any method of sequencing nucleic acids. Methods of sequencing nucleic acids well-known, routine and conventional in the prior art. This finding is supported by the teachings in the specification. For instance, the specification states “[0118] High-throughput sequencing, read mapping and identification of mutations was performed at the Center for Applied Genomics at the Hospital for Sick Children, as previously described (Shlien et al., 2015).” It is further stated that “[0120] Whole genome sequencing was performed at The Centre for Applied Genomics on an Illumina HiSeq 2500 or Illumina HiseqX at mean coverage >=30.”
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
To the extent that claims 56 and 57 recite a treatment of immunotherapy or an immune checkpoint inhibitor, respectively, it is again noted that these claims do not require administering the immunotherapy or immune checkpoint inhibitor to the patient and thereby encompass merely prescribing the treatment. Thereby, the treating is an abstract idea and not a non-patent-ineligible step and cannot be relied upon as adding something significantly more to the recited judicial exceptions. 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7-10, 15, 17, 44, 45, 47, 48, 54-58, 62 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 5, 7-10, 15, 17, 44, 45, 47, 48, 54-58, 62 and 63 are indefinite over the recitation of clusters 1 to 8 defined by the respective mean proportions for the 96 mutation types depicted in Table 1. Claim 9 is also indefinite over the recitation of “the 95% confidence interval depicted in Table 3” and 15 is also indefinite over the recitation of driver mutations in Table 6. As stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to Tables 1, 3 and 6 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.
Additionally, it is unclear as to whether the claims intend to require determining the mean proportion for each mutation type that is present in a sample and comparing this to the mean proportions of the mutation types set forth in Table 1 or if Table 1 is relied upon only to define the 96 possible mutations or only to describe clusters 1 to 8. 
Claims 1, 4, 5, 7-10, 15, 17, 44, 45, 47, 48, 54-58, 62 and 63 are indefinite because it is unclear as to the relevance of the heatmap included in claim 1 and how the information in this heatmap is intended to further limit the claimed method. The heatmap / figure is also not complete because no information is provided regarding the relevance of the different shades (black, gray, light gray etc.) in the heatmap / figure.
Claims 1, 4, 5, 7-10, 15, 17, 44, 45, 47, 48, 54-58, 62 and 63 are indefinite and vague because the claims recite identifying mutations but do not recite the source of the mutations. In particular, the claims do not require identifying mutations in the nucleic acids that are present in the sample following the sequencing step. Thereby, it is unclear as to the source of the mutations that are identified.
Claims 1, 4, 5, 7-10, 15, 17, 44, 45, 47, 48, 54-58, 62 and 63 are indefinite over the recitation of clusters 1 to 8. The specification does not provide a limiting definition for what constitutes each of clusters 1 to 8. While Table 1 provides the proportion of each of the 96 possible mutations in the clusters, the specification teaches that not all of the mutations are needed to define a cluster. For instance, the specification (para [0042]) states “In some embodiments, not all relative proportions need be used for making the assignment of a tumour to a cluster.” Accordingly, it is unclear as to the metes and bounds of what is encompassed by each of the clusters so that it can be determined if the clusters required by the claims are distinguishable over the clusters / signatures disclosed in the prior art (see, e.g., Catalogue of Somatic Mutations in Cancer COSMIC, v2- March 2015, discussed in paragraph 7 below). Note that MPEP 2173 states that “The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.” Further,  MPEP 2173.02 states that “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  	
Claim 17 is indefinite over the recitation of “a germline MMR gene” because it is not clear as to whether this is intended to refer to a wildtype MMR gene or a germline MMR gene mutation (see para [0065] of the specification).
Claims 56-58 are indefinite over the recitation of “the treatment” because this phrase lacks proper antecedent basis. While the claims previously recite “treating” the patient and a clinical intervention, the claims do not previously refer to a treatment per se.
Claims 56-58 and 62-63 are indefinite over the recitation that the tumor is matched to the cluster. The claims previously recite a step of assigning a tumor to a cluster but do not recite matching a tumor to a cluster. It is unclear as to whether the matching step is intended to be distinct from the assigning step, and if so, it is unclear as to how the matching step is accomplished. For instance, it is unclear as to what properties or information regarding the tumor are used to match the tumor to one or more of the recited clusters. 
	Claim Rejections - 35 USC § 112(a) - Enablement
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7-10, 15, 17, 44, 45, 47, 48, 54-58, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods wherein the relative proportion of each of the 96 mutation types is determined in a nucleic acid sample from the tumor of the subject, the tumor is categorized into one or more of clusters 1 to 8 based on a comparison of the determined relative proportion of each of the 96 mutation types in the nucleic acid sample to the mean proportions for the 96 mutation types depicted in Table 1, and wherein clusters 1 to 8 are defined as follows: cluster 1 is indicative of a hypermutant tumor with microsatellite stability, and optionally is further characterized as having a germline MMR mutation, or a POLE gene mutation secondary to a MMR mutation; cluster 2 is indicative of a hypermutant tumour with microsatellite instability, and is optionally further characterized as having an early MMR gene mutation; cluster 3 is indicative of an ultra-hypermutant tumour with microsatellite stability, and optionally is further characterized as having an early POLE gene mutation, or an MMR gene mutation secondary to a POLE gene mutation; cluster 4 is indicative of exposure to a mutagen in tobacco smoke, or lung cancer; cluster 5 is indicative of exposure to an alkylating agent or of tumour resistance to alkylating agents; cluster 6 is indicative of exposure to UV light or skin cancer; cluster 7 is indicative of deficiency in APOBEC cytidine deamination; and cluster 8 is indicative of exposure to a mutagen in tobacco smoke, or lung cancer,  
does not reasonably provide enablement for methods that comprise assigning the tumor to any one or more of clusters 1 to 8, wherein clusters 1 to 8 have any attributes and determining any tumor characteristic based on the assigning. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods of profiling a tumor comprising: sequencing nucleic acid from a sample obtained from the tumour; identifying mutations relative to a reference sequence, wherein each of said mutations is defined with respect to the pyrimidine of a base pair; determining a relative proportion for each of 96 mutation types, wherein the 96 mutation types are defined as each of six possible pyrimidine base changes C>A, C>G, C>T, T>A, T>C, or T>G in the context of each of four possible nucleotides at the position immediately 5' to the mutation and each of four possible nucleotides at the position immediately 3' to the mutation; assigning the tumor, “using the determined relative proportion for each at least one of the 96 mutation types, to at least one of eight clusters, 1 to 8, defined by respective mean proportions for the 96 mutation types depicted in Table 1,” and determining at least one tumor characteristic based on the assigning.
The claims define the eight clusters only in terms of the mean proportion of the 96 mutation types and encompass determining any tumor characteristic based on the assignment of the tumor to one or more of clusters 1 to 8.
The specification (para [0040] teaches that the characteristic may be “any feature of the tumour, including e.g. aspects of its present biology and/or tumour origin or development. This could include, as non-limiting examples, gene mutations, oncogenic mutations, germline mutations, early mutations, late mutations, tissue origin, mutational history (or a step thereof), order of mutational events, mutagen exposure, order of mutagen exposure, prior treatment, etc. It could also include, e.g., a correlation with histology, biomarker status, tumour grade, tumour staging, tumour metastasis, resistance to a therapeutic, and/or prognosis.”
The specification (para [0042]) also states that “not all relative proportions need be used for making the assignment of a tumour to a cluster. In some embodiments, the assigning is carried out using the relative proportion of one of the 96 mutation types determined for the tumour.”
However, the specification has not established a correlation exists between the mean proportions of one or more or all of the 96 mutation types and any possible characteristic of a tumor, including the histology, tumor grade or stage of the tumor or the susceptibility or resistance of a tumor to any therapy.
The specification teaches only the results of categorizing cancers into one or more of eight possible clusters based on the relative proportion of each of the 96 mutation types in a nucleic acid tumor sample. There is no showing that the proportion of only one or six etc. of the mutation types can be used to assign a tumor to one or more of clusters 1 to 8.  For example, the specification does not establish that the presence of a C>A mutation with a 5’ C and a 3’ A at a proportion of 0.003465 would reproducibly categorize a tumor as cluster 6, rather than cluster 7 (having a mean proportion of 0.003623) since it has not been established that a proportion of 0.003465 (in any number of samples or results) is statistically distinct from a proportion of 0.003623.
The specification does not provide sufficient guidance as to how to use any arbitrary ‘cluster’ to characterize any type of tumor as having any particular characteristic of the tumor. 
Extensive experimentation would be required to practice the broadly claimed invention. For example, such experimentation may involve trying to determine if the proportion of one of the 96 types of mutations is correlated with a particular cluster and then trying to ascertain if the tumors in the cluster have a particular characteristic, such as having a higher incidence of stage 1 breast cancer. The experimentation would then be extended to determine if the tumors in the cluster also have a higher incidence of stage 2 breast cancer or stage 1 lung cancer, or a benign tumor. The experimentation may involve trying to determine if the mean proportion of any two of the 96 types of mutations is indicative of a cluster and then trying to ascertain if tumors in the cluster have a characteristic such as responsiveness to a cisplatin or radiation or an immune checkpoint inhibitor etc. Because the outcome of such experimentation cannot be predicted, such experimentation is considered to be undue.  
Additionally, regarding claim 15, this claim requires that the at least one tumor characteristic is further determined based on the presence of the driver mutation. The specification teaches that the elected POLE P286R driver mutation was detected in the following adult tumors: uterus endometrial adenocarcinoma, colon adenocarcinoma, brain glioblastoma, rectum adenocarcinoma, ovary neuroendocrine carcinoma, and pancreas ductal adenocarcinoma. The specification does not teach any other characteristics of a tumor that are associated with the presence of the POLE P286R driver mutation. Extensive experimentation would also be required to determine if the POLE P286R mutation is correlated with other characteristics of tumors, such as the histology of the tumor, or the responsiveness of the tumor to a representative number of distinct types of treatments. 
While methods for sequencing nucleic acids are known in the art, such methods provide only the general guidelines that allow researchers to detect mutations and then try to determine relevant phenotypes associated with the frequency of the mutations. The results of performing such methodology are highly unpredictable. The specification has provided only an invitation to experiment. The specification does not provide a predictable means for practicing the broadly claimed invention. 
Applicants attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013) wherein it is stated that “Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).” Therein, it was held that even routine experimentation may be undue when it is extensive and the results are unpredictable. 
Further, as set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions consisting of of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis." 

Case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(Catalogue of Somatic Mutations in Cancer (COSMIC), v2- March 2015, available via URL: <//cancer.sanger.ac.uk/signatures/signatures_v2/>) teaches methods that comprise sequencing whole exomes and whole genomes of distinct human cancer types; determining a mutation profile for 6 pyrimidine substitution types (i.e., C>A, C>G, C>T, T>A, T>C and T>G) and the nucleotide immediately 5’ and 3’ of the mutation to provide a total of 96 possible mutation types; determining the relative proportion of each of the 96 mutation types in the different types of cancer; and determining 30 distinct mutational signatures based on the mutation profiles, which signatures include the characteristics of the cancer types in which the signature is most frequently observed, the proposed etiology and information on additional mutations associated with the signature. For example, Signature 3 is characterized as follows:
Cancer types: Signature 3 has been found in breast, ovarian, and pancreatic cancers.
Proposed aetiology: Signature 3 is associated with failure of DNA double-strand break-repair by homologous recombination.
Additional mutational features: Signature 3 associates strongly with elevated numbers of large (longer than 3bp) insertions and deletions with overlapping microhomology at breakpoint junctions.
Comments: Signature 3 is strongly associated with germline and somatic BRCA1 and BRCA2 mutations in breast, pancreatic, and ovarian cancers. In pancreatic cancer, responders to platinum therapy usually exhibit Signature 3 mutations.

	Cosmic does not separate the 96 mutation types into 8 types / signatures / clusters and does not provide the proportion of each of the 96 possible mutation types in the 8 types / signatures / clusters. That is, Cosmic does not teach the limitation required by the present claims that the tumors are assigned to at least one of eight clusters, 1 to 8, which clusters are defined with respect to the particular mean proportion for the 96 possible mutation types depicted in present Table 1. 
Similarly, Alexandrov et al (Current Opinion in Genetics & Development. 2014. 24: 52-60; cited in the IDS) provides a review of studies which sequence the genome or portions of the genome of tumor samples and determine the frequency of the 96 mutation types – i.e., the 6 pyrimidine substitutions of C>A, C>G, C>T, T>A, T>C and T>G) and the nucleotide immediately 5’ and 3’ of the mutation to provide a total of 96 possible mutation types. For instance, the mutational profiles of 21 breast cancer genomes were obtained and used to categorize the breast cancer into multiple distinct mutational signatures (p. 55-56). Alexandrov states “he extensive mutational signature analysis performed on the 21 breast cancer genomes was recently expanded and mutational signatures (including substitutions, indels, dinucleotide substitutions, kataegis, and strand bias) were deciphered from 30 different types of human cancer.  The previously developed computational framework was applied to almost five million somatic mutations identified in 7 042 cancer samples (507 from whole genome and 6 535 from whole exome sequences). This included both previously published samples and newly sequenced whole genomes. The analysis revealed 27 distinct mutational signatures” (p. 56, col. 2). It is reported that one of the mutational signatures was associated with UV light and another with benzo[a]pyrene (p. 57, col. 1).
Alexandrov also does not separate the 96 mutation types into 8 signatures or clusters and does not provide the proportion of each of the 96 possible mutation types in the 8 signatures or clusters, and particularly does not teach the mean proportion for the 96 possible mutation types in clusters 1-8, as depicted in present Table 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634